 1   Gregory N. Karasik (SBN 115834)
     greg@karasiklawfirm.com
 2   Karasik Law Firm
     11835 W. Olympic Blvd., Ste. 1275
 3   Los Angeles, California 90064
     Tel: (310) 312-6800
 4   Fax: (310) 943-2582
 5   Emil Davtyan (SBN 299363)
     support@davtyanlaw.com
 6   Davtyan PLC
     5959 Topanga Canyon Blvd. Suite 130
 7   Woodland Hills, CA 91367
     Tel (818) 875-2935
 8   Fax (818) 722-5525
 9
     Attorneys for Plaintiff
10   ANGELA RAEL
11                                          UNITED STATES DISTRICT COURT

12                                     EASTERN DISTRICT OF CALIFORNIA

13   ANGELA RAEL, individually and on behalf            Case No. 2:17-cv-01683-MCE-AC
     of other persons similarly situated,
14                                                      STIPULATION RE DISMISSAL AND ORDER
                               Plaintiff,               THEREON
15
                    vs.
16
     THYSSENKRUPP MATERIALS NA, INC.,
17   THYSSENKRUPP INDUSTRIAL
     SERVICES NA, INC., and DOES 1 through
18   10, inclusive,
19                             Defendants.
20
21
22          Plaintiff Angela Real (“Plaintiff”) and defendant ThyssenKrupp Materials NA, Inc.
23   (“Defendant”) enter into this Stipulation re Dismissal and mutually request the Court to enter an order
24   in accordance herewith.
25                                                  STIPULATION
26          1.      In her complaint, Plaintiff asserts individual and class action wage and hour claims
27   against Defendant based on the central allegation that Defendant engages in uneven rounding practices.
28          2.      Following receipt of information from Defendant regarding the effect of its rounding

                                                         1
     STIPULATION RE DISMISSAL AND ORDER THEREON
 1   practices, Plaintiff decided to abandon her class action claims and pursue instead only individual
 2   claims against Defendant.
 3           3.     The parties subsequently reached a settlement with respect to Plaintiff’s individual
 4   claims against Defendant.
 5           4.     In light of the above, the parties agree and request the Court to order that Plaintiff’s
 6   class action claims against Defendant be dismissed without prejudice, Plaintiff’s individual claims
 7   against Defendant be dismissed with prejudice, and each party shall bear its own respective costs and
 8   fees.
 9   Dated: July 19, 2019                                     KARASIK LAW FIRM
                                                              DAVTYAN PLC
10
                                                   By         /s/ Gregory N. Karasik
11                                                            Gregory N. Karasik
12                                                            Attorneys for Plaintiff

13
     Dated: July 19, 2019                          BLANK ROME LLP
14
                                                   By         /s/ Laura Reathaford
15                                                            Laura Reathaford
                                                              Attorneys for Defendant
16
                                                   ORDER
17
             Good cause having been shown, it IS HEREBY ORDERED that:
18
             1.     Plaintiff’s class action claims against Defendant are DISMISSED without prejudice;
19
             2.     Plaintiff’s individual claims against Defendant are DISMISSED with prejudice; and
20
             3.     Each party shall bear its own respective costs and fees.
21
             4.     The Clerk of the Court is directed to close this case.
22
             IT IS SO ORDERED.
23
     Dated: July 22, 2019
24
25
26
27
28

                                                          2
     STIPULATION RE DISMISSAL AND ORDER THEREON
